
 


 


 


 
 
CREDIT AGREEMENT
 
Dated as of August 5, 2011
 
among
 
MATSON NAVIGATION COMPANY, INC.,
as the Borrower,
 
FIRST HAWAIIAN BANK,
 
as Agent, Swing Line Lender and L/C Issuer,
 
and
 
The Other Lenders Party Hereto,




BANK OF AMERICA, N.A.,
as Syndication Agent and L/C Issuer


FIRST HAWAIIAN BANK


and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Co-Book Managers





CHAR1\1218470v7
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SectionPage
 
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 
1

 
1.01
Defined Terms.
1

 
1.02
Other Interpretive Provisions.
15

 
1.03
Accounting Terms.
16

 
1.04
Rounding.
16

 
1.05
Times of Day.
16

 
1.06
Letter of Credit Amounts.
16

 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS 
17

 
2.01
Committed Loans.
17

 
2.02
Borrowings, Conversions and Continuations of Committed Loans.
17

 
2.03
Letters of Credit.
18

 
2.04
Swing Line Loans.
26

 
2.05
Prepayments.
28

 
2.06
Termination or Reduction of Commitments.
29

 
2.07
Repayment of Loans.
29

 
2.08
Interest.
29

 
2.09
Fees.
30

 
2.10
Computation of Interest and Fees.
30

 
2.11
Evidence of Debt.
31

 
2.12
Payments Generally; Agent's Clawback.
31

 
2.13
Sharing of Payments by Lenders.
32

 
2.14
Reallocation of Commitments Among this Agreement and the Alexander & Baldwin
Credit Agreement.
33

 
2.15
Cash Collateral.
34

 
2.16
Defaulting Lenders.
35

 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY 
37

 
3.01
Taxes.
37

 
3.02
Illegality.
39

 
3.03
Inability to Determine Rates.
39

 
3.04
Increased Costs.
40

 
3.05
Compensation for Losses.
41

 
3.06
Mitigation Obligations; Replacement of Lenders.
41

 
3.07
Survival.
41

 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 
42

 
4.01
Conditions of Initial Credit Extension.
42

 
4.02
Conditions to all Credit Extensions.
43

 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES 
43

 
5.01
Organization.
43

 
5.02
Financial Statements.
44

 
5.03
Actions Pending.
44

 
5.04
Outstanding Debt.
44

 
5.05
Title to Properties.
44

 
5.06
Taxes.
45

 
5.07
Conflicting Agreements and Other Matters.
45

 
5.08
[Intentionally omitted].
45

 
5.09
ERISA.
45

 
5.10
Government Consent.
45

 
5.11
Investment Company Status.
45

 
5.12
Possession of Franchises, Licenses, Etc.
46

 
5.13
Environmental and Safety Matters.
46

 
5.14
Hostile Tender Offers.
46

 
5.15
Employee Relations.
46

 
5.16
Regulations and Legislation.
46

 
5.17
Foreign Assets Control Regulations, Etc.
46

 
5.18
Disclosure.
47

 
ARTICLE VI.
AFFIRMATIVE COVENANTS 
47

 
6.01
Financial Information.
47

 
6.02
Inspection of Property.
48

 
6.03
Covenant to Secure Obligations Equally.
48

 
6.04
Maintenance of Properties; Insurance.
49

 
6.05
Environmental and Safety Laws.
49

 
6.06
Use of Proceeds.
49

 
6.07
Debt Rating.
49

 
ARTICLE VII.
NEGATIVE COVENANTS 
49

 
7.01
Financial Covenants.
49

 
7.02
Liens.
50

 
7.03
Loans, Advances and Investments.
51

 
7.04
Merger.
51

 
7.05
Debt of Subsidiaries.
52

 
7.06
Sale of Assets.
52

 
7.07
Sale and Lease-backs.
52

 
7.08
Sale of Stock and Debt of Subsidiaries.
52

 
7.09
Use of Proceeds.
52

 
7.10
Transactions with Affiliates and Stockholders.
52

 
7.11
Dividend and Investment Limitation.
53

 
7.12
Terrorism Sanctions Regulations.
53

 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES 
53

 
8.01
Events of Default.
53

 
8.02
Remedies Upon Event of Default.
55

 
8.03
Application of Funds.
56

 
ARTICLE IX.
AGENT 
56

 
9.01
Appointment and Authority.
56

 
9.02
Rights as a Lender.
57

 
9.03
Exculpatory Provisions.
57

 
9.04
Reliance by Agent.
57

 
9.05
Delegation of Duties.
58

 
9.06
Resignation of Agent.
58

 
9.07
Non-Reliance on Agent and Other Lenders.
58

 
9.08
No Other Duties, Etc.
59

 
ARTICLE X.
MISCELLANEOUS 
59

 
10.01
Amendments, Etc.
59

 
10.02
Notices; Effectiveness; Electronic Communication.
60

 
10.03
No Waiver; Cumulative Remedies.
61

 
10.04
Expenses; Indemnity; Damage Waiver.
61

 
10.05
Payments Set Aside.
63

 
10.06
Successors and Assigns.
63

 
10.07
Treatment of Certain Information; Confidentiality.
67

 
10.08
Right of Setoff.
68

 
10.09
Interest Rate Limitation.
68

 
10.10
Counterparts; Integration; Effectiveness.
68

 
10.11
Survival of Representations and Warranties.
68

 
10.12
Severability.
69

 
10.13
Replacement of Lenders.
69

 
10.14
Governing Law; Jurisdiction; Etc.
69

 
10.15
Waiver of Jury Trial.
70

 
10.16
No Advisory or Fiduciary Responsibility.
70

 
10.17
USA PATRIOT Act Notice.
71

 


 

 
CHAR1\1218470v7
 
 

--------------------------------------------------------------------------------

 

SCHEDULES
 
1.01A           Indebtedness to be Repaid at Closing
1.01B           Existing Letters of Credit
2.01              Commitments and Applicable Percentages
5.07              Conflicting Agreements
7.02             Liens Existing on the Closing Date
10.02           Agent's Office; Certain Addresses for Notices




EXHIBITS


A                 Committed Loan Notice
B                  Swing Line Loan Notice
C                  Note
D                 Commitment Reallocation Notice
E                 Assignment and Assumption

 
CHAR1\1218470v7
 
 

--------------------------------------------------------------------------------

 



 
CREDIT AGREEMENT
 
 
This CREDIT AGREEMENT ("Agreement") is entered into as of August 5, 2011, among
MATSON NAVIGATION COMPANY, INC., a Hawaii corporation (the "Borrower"), each
lender from time to time party hereto (collectively, the "Lenders" and
individually, a "Lender"), and FIRST HAWAIIAN BANK, as Agent, Swing Line Lender
and L/C Issuer.
 
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
                      ARTICLE I.                           
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
"A&B" or "Alexander & Baldwin" means Alexander & Baldwin, Inc.
 
"A&B Consolidated Interest Expense" means the sum of all amounts that would, in
accordance with GAAP, be deducted in computing A&B Consolidated Net Income for
the fiscal periods in question on account of interest, including without
limitation, imputed interest in respect of Capitalized Lease Obligations, fees
in respect of letters of credit and bankers' acceptance financing and
amortization of debt discount and expense.
 
"A&B Consolidated Net Income" means the consolidated net income from continuing
operations of A&B and its Subsidiaries as determined in accordance with GAAP,
provided that the proceeds of any sale or condemnation of real estate that is
treated as a discontinued operation pursuant to GAAP shall be treated as income
from continuing operations to the extent the net proceeds of such sale or
condemnation have been reinvested in real estate within twelve months from the
date of sale or condemnation.
 
"A&B Consolidated Net Income Before Taxes" means A&B Consolidated Net Income for
the period in question plus the sum of all deferred and current Federal, state,
local and foreign taxes that are deducted in accordance with GAAP in computing
Consolidated Net Income for such period.
 
"A&B Debt to EBITDA Ratio" means, as at any time of determination thereof, the
ratio of (i) all Debt of Alexander & Baldwin and its Subsidiaries on a
consolidated basis to (ii) A&B EBITDA for the four consecutive fiscal quarter
period then most recently ended.
 
"A&B EBITDA" means, for any period, A&B Consolidated Net Income Before Taxes for
such period plus, to the extent deducted in the calculation thereof, A&B
Consolidated Interest Expense, depreciation and amortization and non-cash
stock-based compensation.
 
"A&B Officer's Certificate" means a certificate signed in the name of A&B by an
Authorized Officer of A&B.
 
"A&B Property Development Activities" means land acquisition and development
activities, the principal objective of which is to acquire and develop real
property for sale or other disposition.
 
"A&B Property Subs" means Subsidiaries of Alexander and Baldwin (other than the
Borrower and its Subsidiaries) that exist on the date hereof or that are
subsequently formed or acquired and, in each case, whose principal business
activities are to engage in A&B Property Development Activities.
 
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Agent.
 
"Affiliate" means, without duplication, any Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with, the
Borrower, except a Subsidiary.  A Person shall be deemed to control another
Person if such first Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
"Agent" means First Hawaiian Bank in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
 
"Agent's Office" means the Agent's address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify to the Borrower and the Lenders in writing.
 
"Aggregate Alexander & Baldwin Commitments" means, as of any date of
determination, the "Aggregate Commitments" (as such term is defined in the
Alexander & Baldwin Credit Agreement) in effect on such date.
 
"Aggregate Commitments" means, as of any date of determination, the Commitments
of all the Lenders.  The initial amount of the Aggregate Commitments in effect
on the Closing Date is $125,000,000.  The Aggregate Commitments may be increased
or decreased from time to time as provided herein, including as a result of a
Commitment Reallocation.
 
"Agreement" means this Credit Agreement.
 
"Alexander & Baldwin" means Alexander & Baldwin, Inc., a Hawaii corporation.
 
"Alexander & Baldwin Credit Agreement" means that certain credit agreement dated
as of the date hereof among Alexander & Baldwin, Inc., as borrower, the lenders
party thereto and First Hawaiian Bank, as administrative agent.
 
"Anti-Terrorism Order" means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001).
 
"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable.  The
Applicable Percentages shall be subject to adjustment as provided in Section
2.16.
 
"Applicable Rate" means with respect to the Facility Fee, the Eurodollar Rate,
the Base Rate and the Letter of Credit Fee, from time to time, the following
percentages per annum, based upon the Debt Rating, or A&B Debt to EBITDA Ratio,
as applicable, as set forth below:


Pricing Level
Debt Ratings
S&P/Moody's
A&B Debt to EBITDA Ratio
Facility Fee
Eurodollar Rate
Base Rate
Letter of Credit Fee
1
A/A2 or better
< 1.50 to 1.0
0.100%
0.900%
0.000%
0.900%
2
A-/A3
≥ 1.50 to 1.0 but < 2.00 to 1.0
0.125%
1.000%
0.000%
1.000%
3
BBB+/Baa1
≥ 2.00 to 1.0 but < 2.50 to 1.0
0.150%
1.100%
0.100%
1.100%
4
BBB/Baa2
≥ 2.50 to 1.0 but < 3.00 to 1.0
0.225%
1.275%
0.275%
1.275%
5
BBB-/Baa3
≥ 3.00 to 1.0 but < 3.375 to 1.0
0.300%
1.500%
0.500%
1.500%
6
worse than BBB-/Baa3
≥ 3.375 to 1.0
0.350%
1.750%
0.750%
1.750%

 
The Applicable Rate in effect on the Closing Date shall initially be Pricing
Level 3.   Thereafter the Applicable Rate shall be based on either the Debt
Ratings or the A&B Debt to EBITDA Ratio, as follows:
 
 
(a)           If, at any time subsequent to the Closing Date, the Borrower
maintains a Debt Rating and it is less than twelve (12) months from the latest
of (i) the date of issuance thereof or (ii) the date of the most recent review
thereof, then the Applicable Rate shall be determined by reference to the
Pricing Level corresponding to the lower of the then-applicable (A) Debt Rating
and (B) A&B Debt to EBITDA Ratio as set forth in the most recent A&B Officer’s
Certificate received by the Agent pursuant to Section 6.01(c).  For
clarification, Pricing Level 1 is the lowest level and Pricing Level 6 is the
highest level.
 
 
During such times as the Applicable Rate is determined by reference to the Debt
Ratings, if the Borrower maintains more than one Debt Rating and (i) the
respective Debt Ratings differ by one level, then the lower Pricing Level for
the applicable Debt Ratings shall apply; and (ii) if there is a split in Debt
Ratings of more than one Pricing Level, then the Pricing Level that is one level
lower than the Pricing Level of the higher of the applicable Pricing Levels
shall apply.  Each change in the Applicable Rate resulting from any change in a
Debt Rating shall be effective upon the issuance thereof and shall apply
throughout the period ending on the date immediately preceding the effective
date of the next such change, if any.
 
 
(b)            During such times that the Borrower does not have any Debt Rating
(or if the Borrower's most recent Debt Rating is more than twelve (12) months
from the latest of (i) the date of issuance thereof or (ii) the date of the most
recent review thereof), the Applicable Rate shall be determined by reference to
the A&B Debt to EBITDA Ratio as set forth in the most recent A&B Officer's
Certificate received by the Agent pursuant to Section 6.01(c).  Any increase or
decrease in the Applicable Rate resulting from a change in the A&B Debt to
EBITDA Ratio shall become effective as of the first Business Day immediately
following the date an A&B Officer's Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if such A&B Officer's Certificate is
not delivered when due in accordance with such Section, then, upon the request
of the Required Lenders, Pricing Level 6 shall apply as of the first Business
Day after the date on which such A&B Officer's Certificate was required to have
been delivered and shall remain in effect until the date on which such A&B
Officer's Certificate is delivered in accordance with Section 6.01(c), whereupon
the Applicable Rate shall be adjusted based upon the calculation of the A&B Debt
to EBITDA Ratio contained in such A&B Officer's Certificate.
 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
 
"Arranger" means First Hawaiian Bank and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in their capacity as joint lead arrangers and co-book managers.
 
"Assignee Group" means two or more Eligible Assignees that are affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Agent, in substantially the form of
Exhibit E or any other form approved by the Agent.
 
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
"Authorized Officer" means any officer of the Borrower or A&B, as the case may
be, designated as an "Authorized Officer" for the purpose of this Agreement in a
certificate executed by one of the Borrower's or A&B's then existing Authorized
Officers (as previously identified to the Agent).  Any action taken under this
Agreement on behalf of the Borrower by any individual who on or after the date
of this Agreement shall have been an Authorized Officer of the Borrower or A&B
and whom the Agent or any of the Lenders in good faith believes to be an
Authorized Officer of the Borrower or A&B at the time of such action shall be
binding on the Borrower even though such individual shall have ceased to be an
Authorized Officer of the Borrower or A&B, unless the Borrower shall have
provided the Agent with a certificate executed by one of the Borrower's or A&B's
then existing Authorized Officers (as previously identified to the Agent)
indicating that such individual is no longer an "Authorized Officer."
 
"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
"Base Rate"  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate for borrowings by national banks as determined by
the Agent plus one-half of one percent (1/2%), (b) the lending rate of interest
per annum announced publicly by First Hawaiian Bank from time to time as its
"Prime Interest Rate", which rate shall not necessarily be the best or the
lowest rate charged by First Hawaiian Bank from time to time or (c) the
Eurodollar Rate plus 1.0%.  In the event that any time or times the prime
interest rate is discontinued and replaced by First Hawaiian Bank by a
comparable rate (hereinafter called the "Comparable Rate"), then for purposes
hereof, the Comparable Rate shall be substituted in place of the discontinued
rate; provided, however that if there is no replacement of the discontinued rate
by a Comparable Rate, then the discontinued rate shall be replaced by the
primary index rate from time to time established by First Hawaiian Bank for the
guidance of its lending officers in pricing commercial loans.
 
"Base Rate Loan" means a Committed Loan that bears interest based on the Base
Rate.
 
"Borrower" has the meaning specified in the introductory paragraph hereto.
 
"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Honolulu, Hawaii or the state where the Agent's Office is located
and, if such day relates to any Eurodollar Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
"Capital Assets" means all assets other than current assets, and shall not
include any amounts in the Capital Construction Fund.
 
"Capital Construction Fund" means the fund established and maintained by
Borrower in accordance with Section 607 of the Merchant Marine Act, 1936.
 
"Capitalized Lease Obligation" means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect as of the Closing Date, is
or will be required to be capitalized on the books of such Person, taken at the
amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles.
 
"Cash Collateralize" means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the L/C Issuer or the Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer or the Swing Line Lender benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Agent and (b) the L/C Issuer or the Swing Line Lender (as applicable).
"Cash Collateral" shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.
 
"CCF" means the capital construction fund created under the Borrower's Capital
Construction Fund Agreement with the United States through the Maritime
Administrator.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority (including any change in any requirements to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities")) or (c) the making
or issuance of any request, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith by any Governmental Authority and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a "Change in
Law", regardless of the date enacted, adopted or issued.
 
"Change of Control" means the acquisition by any "person" or "group" (as such
terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934) of outstanding shares of voting stock of Borrower representing more
than 50% of voting control of Borrower, which "person" or "group" currently has
beneficial ownership of 50% or less of the outstanding voting stock of Borrower.
 
"Closing Date" means August 5, 2011.
 
"Code" means the Internal Revenue Code of 1986.
 
"Commitment" means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
"Commitment Reallocation" has the meaning specified in Section 2.14.
 
"Commitment Reallocation Notice" means a request by the Borrower for a
Commitment Reallocation pursuant to Section 2.14 substantially in the form of
Exhibit D.
 
"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
 
"Committed Loan" has the meaning specified in Section 2.01.
 
"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
 
"Consolidated Leverage Ratio" means, as at any time of determination thereof,
the ratio of (i) all Debt of the Borrower and Subsidiaries on a consolidated
basis to (ii) Consolidated Shareholders' Equity.
 
"Consolidated Net Income" means the consolidated net income of the Borrower and
its Subsidiaries as determined in accordance with GAAP.
 
"Consolidated Shareholders' Equity" means, at any time of determination thereof,
for the Borrower and Subsidiaries determined in accordance with GAAP, the sum of
(i) consolidated shareholders' equity, and (ii) any consolidated mezzanine
equity (or other temporary or non-permanent equity) resulting from the
application of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718, and related stock based compensation awards issued to
management which are puttable upon a change of control; any determination of
Consolidated Shareholders' Equity shall exclude all non-cash adjustments to
Consolidated Shareholders' Equity resulting from the application of the
Financial Accounting Standards Board Accounting Standards Codification Topic
960.
 
"Consolidated Tangible Net Worth" means, as of the time of any determination,
Consolidated Shareholders' Equity minus the sum of treasury stock, unamortized
debt discount and expense, goodwill, trademarks, trade names, patents, deferred
charges and other intangible assets of the Company and Subsidiaries on a
consolidated basis and any write-up of the value of any of their assets after
December 31, 2000.
 
"Consolidated Working Capital" means (a) the sum of the excess of consolidated
current assets of the Borrower and Subsidiaries plus any funds available to be
drawn by the Borrower under this Agreement and other credit facilities which
mature more than one year from the date of determination over (b) consolidated
current liabilities of the Borrower and Subsidiaries.
 
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
"Debt" means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) Guarantees, assumptions and endorsements by such Person (other than
endorsements of negotiable instruments for collection in the ordinary course of
business) of Debt of another Person of the types described in clauses (a) and
(b) hereof, and (d) Debt of another Person of the types described in clauses (a)
and (b) hereof that is secured by Liens on the property or other assets of such
Person.  "Debt" shall not include a reimbursement obligation incurred in
connection with a standby letter of credit issued in support of trade payables
or as condition to receiving a governmental entitlement, a performance bond or a
performance guaranty, in each case to the extent such reimbursement obligation
is contingent, or a Guarantee of Matson's trade accounts receivable purchased or
held by the CCF.
 
"Debt Rating" means, as of any date of determination, the non-credit enhanced,
senior unsecured long-term debt rating as determined by S&P or Moody's
(collectively, the "Debt Ratings") of the Borrower.  The Debt Rating may be a
private rating or a public rating.
 
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
"Defaulting Lender" means, subject to Section 2.16(b), any Lender that, (a) has
failed to perform any of its funding obligations hereunder,  including in
respect of its Committed Loans or participations in respect of Letters of Credit
or Swing Line Loans, within three Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower or the Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within five
Business Days after request by the Agent, to confirm in a manner reasonably
satisfactory to the Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority;
provided, further, that a Lender shall not be a Defaulting Lender pursuant to
this clause (d) so long as such Lender is able to comply with all of its
obligations hereunder (including its funding obligations) and such Lender is not
otherwise a Defaulting Lender pursuant to clause (a), (b) or (c) above.
 
"Dollar" and "$" mean lawful money of the United States.
 
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
 
"Environmental and Safety Laws" means all Federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1801 et.
seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et.
seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et. seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et. seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. Section 11001 et. seq.).
 
"Environmental Liabilities and Costs" means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any Federal, state or local governmental authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
subsidiaries is otherwise liable or responsible.
 
"ERISA" means the Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means any corporation which is a member of the same controlled
group of corporations as the Borrower within the meaning of section 414(b) of
the Code, or any trade or business which is under common control with the
Borrower within the meaning of section 414(c) of the Code.
 
"Eurodollar Loan" means a Committed Loan that bears interest at a rate based on
clause (a) of the definition of "Eurodollar Rate."
 
"Eurodollar Rate" means:  (a) for any Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the "Eurodollar Rate" for such Interest Period shall be the rate
per annum determined by the Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered to the Agent by
major banks in the London interbank eurodollar market at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period; and (b) for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered to the Agent by major banks
in the London interbank Eurodollar market at the date and time of determination.
 
"Event of Default" has the meaning specified in Section 8.01.
 
"Excluded Taxes" means, with respect to the Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender's failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).
 
"Existing Indebtedness" means the obligations of the Borrower identified on
Schedule 1.01A.
 
"Existing Letters of Credit" means those letters of credit set forth on Schedule
1.01B.
 
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to First
Hawaiian Bank on such day on such transactions as determined by the Agent.
 
"Fee Letter" means the administrative agent fee letter agreement, dated August
on or about August 5, 2011, among Alexander & Baldwin, the Agent and the
Arranger.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board Accounting Standards
Codification or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
"Guarantee" means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the primary obligor) in any
manner, directly or indirectly, and including any obligation:  (a) to make any
loan, advance or capital contribution, or for the purchase of any property from,
any Person, in each case for the purpose of enabling such Person to maintain
working capital, net worth or any other balance sheet condition or to pay debts,
dividends or expenses except for advances, deposits and initial payments made in
the usual and ordinary course of business for the purchase or acquisition of
property or services; (b) to purchase materials, supplies or other property or
services if such obligation requires that payment for such materials, supplies
or other property or services be made regardless of whether or not delivery of
such materials, supplies or other property or services is ever made or tendered;
(c) to rent or lease (as lessee) any real or personal property (except for
leases in effect on December 31, 2010) if such obligation is absolute and
unconditional under conditions not customarily found in commercial leases then
in general use; or (d) of any partnership or joint venture in which such Person
is a general partner or joint venturer if such obligation is not expressly
non-recourse to such Person; but excluding (i) a completion guarantee issued in
connection with a real estate development project to the extent contingent and
not constituting a direct or indirect obligation to re-pay Debt, (ii)
environmental indemnification agreements and (iii) a guaranty of Matson's trade
accounts receivable purchased or held by the CCF.
 
"Hazardous Materials" means (a) any material or substance defined as or included
in the definition of "hazardous substances," "hazardous wastes," "hazardous
materials," "toxic substances" or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form, (f)
electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty parts per million, (g)
pesticides or (h) any other chemical, material or substance, exposure to which
is prohibited, limited or regulated by any governmental agency or authority or
which may or could pose a hazard to the health and safety of persons in the
vicinity thereof.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Indemnitees" has the meaning specified in Section 10.04(b).
 
"Information" has the meaning specified in Section 10.07.
 
"Interest Payment Date" means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan, the first Business Day after the end of each March, June, September and
December and the Maturity Date; and (c) as to any Swing Line Loan, the date(s)
agreed by the Swing Line Lender and the Borrower after the giving of a Swing
Line Notice by the Borrower and before the making of a Swing Line Loan by the
Swing Line Lender.
 
"Interest Period" means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one week, two weeks or one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the International Chamber of Commerce Publication
590 (or such later version thereof as may be in effect at the time of issuance).
 
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.
 
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
"L/C Issuer" means, as the context requires, (a) First Hawaiian Bank in its
capacity as issuer of Letters of Credit hereunder (including certain Existing
Letters of Credit), (b) Bank of America, N.A. in its capacity as issuer of
Letters of Credit (including certain Existing Letters of Credit), and (c) any
successor issuer of Letters of Credit hereunder.
 
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be "outstanding"
in the amount so remaining available to be drawn.
 
"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.
 
"Letter of Credit" means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
"Letter of Credit Fee" has the meaning specified in Section 2.03(i).
 
"Letter of Credit Sublimit" means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Commitments.  The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.
 
"Lien" means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any purchase money mortgage, conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement (exclusive of filings for
precautionary purposes only) under the Uniform Commercial Code of any
jurisdiction).
 
"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
"Loan Documents" means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 and the Fee Letter.
 
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, on the business, condition (financial or otherwise) or
operations of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Borrower to perform its obligations under any
Loan Document; or (c) a material adverse effect on the material rights and
remedies of the Lenders, which material adverse effect was not caused by any
Lender.
 
"Material Subsidiary" shall mean any Subsidiary of the Borrower, the tangible
net worth of which is, on the date of determination, 5% or more of Consolidated
Tangible Net Worth.
 
"Maturity Date" means August 5, 2016.  If such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
"Multiemployer Plan" means any Plan which is a "multiemployer plan" (as such
term is defined in section 4001(a)(3) of ERISA).
 
"Note" means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
"Note Purchase Agreement" means that certain Amended and Restated Note Agreement
dated as of May 19, 2005 among the Borrower and the holders of the notes issued
thereunder.
 
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising under any Loan Document and
including interest and fees that accrue after the commencement by or against the
Borrower or any Subsidiary or Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
 
"Officer's Certificate" means a certificate signed in the name of the Borrower
by an Authorized Officer of the Borrower.
 
"Outstanding Amount" means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
"Participant" has the meaning specified in Section 10.06(d).
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means any "employee pension benefit plan" (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Borrower or any ERISA Affiliate.
 
"Register" has the meaning specified in Section 10.06(c).
 
"Related Parties" means, with respect to any Person, such Person's affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's affiliates.
 
"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
"Required Lenders" means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender's risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed "held" by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
"Responsible Officer" means each of the treasurer, the chief financial officer
and chief legal officer of the Borrower and any other officer of the Borrower
whose responsibilities include monitoring the Borrower's compliance with the
provisions of this Agreement.  Any document delivered hereunder that is signed
by a Responsible Officer of the Borrower shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of the Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Borrower
 
"Restricted Investment" shall mean any loan or advance to, or purchase of or
investment in any stock, notes, obligations or securities or, or any other
interest in, or any capital contribution to, any Affiliate or any Person with
any ownership interest in any Affiliate.
 
"Restricted Payments" has the meaning specified in Section 7.11.
 
"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Subsidiary" means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity, which is consolidated with such Person in accordance with GAAP.  Unless
otherwise specified, all references herein to a "Subsidiary" or to
"Subsidiaries" shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
"Supermajority Lenders" means, as of any date of determination, Lenders having
at least 70% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
at least 70% of the Total Outstandings (with the aggregate amount of each
Lender's risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed "held" by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Supermajority Lenders.
 
"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
"Swing Line Lender" means First Hawaiian Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
 
"Swing Line Loan" has the meaning specified in Section 2.04(a).
 
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
"Swing Line Sublimit" means an amount equal to the lesser of (a) $50,000,000
minus the outstanding principal amount of all Swing Line Loans (under and as
defined in the Alexander & Baldwin Credit Agreement) and (b) the Aggregate
Commitments.  The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Commitments.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Loan.
 
"United States" and "U.S." mean the United States of America.
 
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
 
"Voting Stock" means any shares of stock (or comparable equity securities) whose
holders are entitled under ordinary circumstances to vote for the election of
directors (or comparable persons), irrespective of whether at the time stock (or
comparable equity securities) of any other class or classes shall have or might
have voting power by reason of the happening of any contingency.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any articles of incorporation, bylaws or
similar organizational documents) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           All covenants hereunder shall be given independent effect so that
if a particular action or condition is prohibited by any one of such covenants,
the fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not (i) avoid the
occurrence of a Default if such action is taken or such condition exists or (ii)
in any way prejudice an attempt by the Agent to prohibit, through equitable
action or otherwise the taking of any action by the Borrower or any Subsidiary
that would result in a Default.  For the avoidance of doubt, if a particular
action or condition is expressly permitted by an exception to a covenant and is
not expressly prohibited by another provision in the same covenant, the taking
of such action or the existence of such condition shall not result in a Default
under such covenant.
 
1.03 Accounting Terms.  (a)  Generally.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, except as otherwise specifically prescribed herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Hawaii time (daylight or standard, as applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
an outstanding Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof without the consent of the L/C Issuer, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a "Committed Loan")
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender's Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender's Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender's Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed the amount of such
Lender's Commitment.  Subject to the terms and conditions hereof, the Borrower
may borrow Committed Loans under this Section 2.01, repay or prepay such
Committed Loans, reborrow such Committed Loans and borrow other Committed Loans
under this Section 2.01.  Committed Loans may be Base Rate Loans or Eurodollar
Loans, as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Committed Loans.
 
(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Loans shall be made
upon the Borrower's irrevocable notice to the Agent, which may be given by
telephone.  Each such notice must be received by the Agent not later than 11:00
a.m. (i) three Business Days prior to the requested date of any Borrowing of
Eurodollar Loans and (ii) two Business Days prior to the requested date of any
Borrowing of Base Rate Loans, of any conversion to or continuation of Eurodollar
Loans or of any conversion of Eurodollar Loans to Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly (and in any event within one (1) Business Day) by delivery to
the Agent of a written Committed Loan Notice, appropriately completed and signed
by an Authorized Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $1,000,000 in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto.  If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation of a Eurodollar Loan, then the
applicable Committed Loan shall be made as, or converted to, Base Rate Loans,
unless such Committed Loan was a Eurodollar Loan, in which case such Committed
Loan shall be continued as a Eurodollar Loan with an Interest Period of one
month.  Any such automatic conversion to a Base Rate Loan and any such
continuation of a Eurodollar Loan, in either case, shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Loans in any such Committed Loan Notice, but the
Borrower fails to specify an Interest Period for such Committed Loan or
continuation of a Eurodollar Loan, it will be deemed to have specified an
Interest Period of one month.
 
(b)           Following receipt of a Committed Loan Notice, the Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Eurodollar Loans described in the preceding subsection.  In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Agent in immediately available funds at the Agent's Office not
later than 10:00 a.m. on the Business Day specified in the applicable Committed
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Agent shall make all funds so received available to the Borrower in
like funds as received by the Agent either by (i) crediting the account of the
Borrower on the books of First Hawaiian Bank with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Agent by the Borrower.
 
(c)           Except as otherwise provided herein, a Eurodollar Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Loan.  During the existence of a Default, no Loans may be requested
as, converted to or continued as Eurodollar Loans without the consent of the
Required Lenders.
 
(d)           The Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Agent shall notify the Borrower and the Lenders of any change
in First Hawaiian Bank's prime rate used in determining the Base Rate promptly
following the public announcement of such change.
 
(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect at any single time with respect to Eurodollar Loans.
 
2.03 Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or any of its Subsidiaries, and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender's Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender's Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender's Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)            subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date; provided that Letters of Credit with an expiry date after the
Letter of Credit Expiration Date may be issued (but the L/C Issuer shall have no
obligation to issue) so long as the Borrower Cash Collateralizes such Letter of
Credit in an amount equal to at least 103% of the face amount of such Letter of
Credit prior to the Letter of Credit Expiration Date in accordance with the
terms of this Agreement.  The Borrower hereby agrees that on or before the
Letter of Credit Expiration Date it shall Cash Collateralize any Letter of
Credit existing and not expiring on the Letter of Credit Expiration Date in an
amount equal to at least 103% of the face amount of such Letter of Credit (and
in the event the Borrower fails to do so, the Agent may require each Lender to
fund its participation interest in an amount equal to such Lender's Applicable
Percentage of the outstanding Letters of Credit for purposes of Cash
Collateralizing the Letters of Credit).  For the avoidance of doubt, the parties
hereto agree that the obligations of the Lenders hereunder to reimburse the L/C
Issuer for any Unreimbursed Amount with respect to any Letter of Credit shall
terminate on the Maturity Date with respect to drawings occurring after that
date.
 
(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           [reserved];
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars; or
 
(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer's actual or potential
Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
 
(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term "Agent" as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by an Authorized Officer of the Borrower.  Such Letter of
Credit Application must be received by the L/C Issuer and the Agent not later
than 11:00 a.m. at least three Business Days (or such later date and time as the
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the stated amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require.  Additionally, the Borrower
shall furnish to the L/C Issuer and the Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Agent may reasonably
require.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, the L/C Issuer will provide the Agent with a copy thereof.  Unless
the L/C Issuer has received written notice from any Lender, the Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender's Applicable Percentage times the
amount of such Letter of Credit.
 
(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the "Non-Extension Notice Date") in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Agent that the Required Lenders have elected not to permit such extension or
(2) from the Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
 
(iv)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
"Auto-Reinstatement Letter of Credit").  Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the "Non-Reinstatement Deadline"), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Agent that the Required Lenders have
elected not to permit such reinstatement or (B) from the Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in Section
4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.
 
(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Agent a true and complete copy of such Letter of Credit or amendment and any
other Issuer Documents related thereto and not previously provided to the
Borrower.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an "Honor
Date"), the Borrower shall reimburse the L/C Issuer through the Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse the L/C Issuer by such time, the Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
"Unreimbursed Amount"), and the amount of such Lender's Applicable Percentage
thereof.  In such event, and in lieu of the obligation of the Borrower to
reimburse the L/C Issuer as provided in the immediately preceding sentence the
Borrower shall be deemed to have requested a Committed Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the conditions for extensions of credit in Section
4.02 or the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Aggregate Commitments.  If any Unreimbursed Amount is not fully
refinanced by a Committed Borrowing of Base Rate Loans because a Committed
Borrowing of Base Rate Loans cannot be made for any reason, then each Lender
shall fund its participation interest in the Unreimbursed Amount under such
Letter of Credit promptly on notice from the Agent by making funds available
(and the Agent may apply Cash Collateral available with respect to the
applicable Letter of Credit) for the account of the L/C Issuer at the Agent's
Office in an amount equal to such Lender's Applicable Percentage of such
Unreimbursed Amount.  Any notice given by the L/C Issuer or the Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Agent may apply Cash Collateral provided for this
purpose) for the account of the L/C Issuer at the Agent's Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
10:00 a.m. on the Business Day specified in such notice by the Agent.  The Agent
shall remit the funds so received to the L/C Issuer.
 
(iii)           Until each Lender funds its Committed Loan or its participation
interest pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
 
(iv)           Each Lender's obligation to make Committed Loans or to fund its
participation interest, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing.  No funding of any participation interest by a Lender pursuant to
this Section 2.03(c) shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
(v)           If any Lender fails to make available to the Agent for the account
of the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in Section
2.03(c)(ii), the L/C Issuer shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender's Committed Loan included in the relevant Committed Borrowing or such
Lender's funding of its participation interest, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
 
(d)           Repayment of Participations by the Lenders.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's payment for its
participation interest in such Letter of Credit, if the Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise),
the Agent will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Agent.
 
(ii)           If any payment received by the Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
Unreimbursed Amount under any Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer's willful
misconduct or gross negligence or the L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.
 
(h)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
 
(i)           Letter of Credit Fees.  The Borrower shall pay to the Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the "Letter of Credit Fee") for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account.  Letter of Credit Fees
shall be (i) due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, (ii) computed on a quarterly basis in
arrears and (iii) computed for the actual number of days that such Letters of
Credit are outstanding during the applicable quarter.  If there is any change in
the Applicable Rate during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.  Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each issuance or amendment of a Letter of Credit,
at a rate and at the times separately agreed between the Borrower and the L/C
Issuer.  In addition, the Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
2.04 Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
"Swing Line Loan") to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender's Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender's Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Prior to a refinancing of a Swing Line Loan or the funding of a risk
participation in Swing Line Loans, in either case, pursuant to Section 2.04(c),
it is understood and agreed that the outstanding Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Swing Line Lender, may exceed the amount of
such Lender's Commitment.  Subject to the other terms and conditions hereof, the
Borrower may borrow Swing Line Loans under this Section 2.04, repay or prepay
such Swing Line Loans, reborrow such Swing Line Loans and borrow other Swing
Line Loans under this Section 2.04.  Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender's Applicable
Percentage times the amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower's irrevocable notice to the Swing Line Lender and the Agent,
which may be given by telephone. Each such notice must be received by the Swing
Line Lender and the Agent not later than 10:00 a.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly (and in any event
within one (1) Business Day) by delivery to the Swing Line Lender and the Agent
of a written Swing Line Loan Notice, appropriately completed and signed by an
Authorized Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Agent (by telephone or in writing) that the Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Agent (by telephone or in writing) of the contents thereof.  Unless
the Swing Line Lender has received notice (by telephone or in writing) from the
Agent (including at the request of any Lender) prior to 11:00 a.m. on the date
of the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 12:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           At any time after the date of repayment of any Swing Line Loan
that was agreed between the Borrower and the Swing Line Lender following the
giving of the Swing Line Loan Notice and before the making of such Swing Line
Loan, to the extent that all or any portion of such Swing Line Loan has not been
repaid by the Borrower on the agreed date for repayment, the Swing Line Lender
at any time in its sole and absolute discretion may request, on behalf of the
Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender's Applicable Percentage of the amount of Swing Line Loans
then outstanding (which Base Rate Loans shall be used to refinance such Swing
Line Loans).  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Agent.  Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Agent in immediately available funds (and the Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Agent's Office not later than 10:00
a.m. on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The Agent shall
remit the funds so received to the Swing Line Lender.  To the extent that a
Swing Line Loan has been refinanced with a Borrowing of Base Rate Loans pursuant
to this Section 2.04(c)(i), such Swing Line Loan shall be deemed repaid for all
purposes herein.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender's payment
to the Agent for the account of the Swing Line Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.
 
(iii)           If any Lender fails to make available to the Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
 
(iv)           Each Lender's obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender's obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate.  The Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender's Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05 Prepayments.
 
(a)           The Borrower may, upon notice to the Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Agent
not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Loans and (B) two Business Days prior to any date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender's Applicable
Percentage of such prepayment.  If the Borrower gives a prepayment notice, then
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section
3.05.  Subject to Section 2.16, each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.
 
(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Agent), at any time or from time to time, voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that (i)
such notice must be received by the Swing Line Lender and the Agent not later
than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall
be in a minimum principal amount of $50,000.  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(c)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments, the Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Aggregate Commitments
then in effect.
 
2.06 Termination or Reduction of Commitments.
 
(a)           The Borrower may, upon notice to the Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess.  The Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
 
(b)           All of the Aggregate Commitments shall terminate upon the
termination of all of the Aggregate Alexander & Baldwin Commitments pursuant to
Section 2.06(a) of the Alexander & Baldwin Credit Agreement.
 
2.07 Repayment of Loans.
 
(a)           The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
 
(b)           Except to the extent previously refinanced with a Base Rate Loan
pursuant to Section 2.04(c), the Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date agreed between the Borrower and the Swing
Line Lender after the giving of a Swing Line Notice by the Borrower and before
the making of a Swing Line Loan by the Swing Line Lender (which date shall not
be greater than ten Business Days after such Loan is made) and (ii) the Maturity
Date.
 
2.08 Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate agreed
between the Borrower and the Swing Line Lender after the giving of a Swing Line
Notice by the Borrower and before the making of a Swing Line Loan by the Swing
Line Lender.
 
(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document (including any Unreimbursed Amount that is not
refinanced by a Committed Borrowing of Base Rate Loans pursuant to Section
2.03(c)(i)) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable laws.
 
(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable laws.
 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09 Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
 
(a)           Facility Fee.  The Borrower shall pay to the Agent for the account
of each Lender in accordance with its Applicable Percentage, a facility fee
equal to the Applicable Rate times the actual daily amount of the Aggregate
Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage, subject to adjustment as provided in Section
2.16.  The facility fee shall accrue at all times during the Availability Period
(and thereafter so long as any Committed Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period (and, if
applicable, thereafter on demand).  The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
 
 (b)           Other Fees. The Borrower shall pay to the Agent for its own
accounts fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
 
2.10 Computation of Interest and Fees.
 
All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day.  Each determination by the Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.11 Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the Agent in
the ordinary course of business.  The accounts or records maintained by the
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Agent, the Borrower shall execute and
deliver to such Lender (through the Agent) a Note, which shall evidence such
Lender's Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
 
(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.
 
2.12 Payments Generally; Agent's Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Agent, for the account of the respective
Lenders to which such payment is owed, at the Agent's Office in Dollars and in
immediately available funds not later than 11:00 a.m. on the date specified
herein.  The Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender's Lending Office.  All
payments received by the Agent after 11:00 a.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
 
(b)           (i)  Funding by Lenders; Presumption by Agent.  Unless the Agent
shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurodollar Loans (or, in the case of any Committed
Borrowing of Base Rate Loans, prior to 12:00 noon on the date prior to the date
of such Committed Borrowing) that such Lender will not make available to the
Agent such Lender's share of such Committed Borrowing, the Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Agent, then the applicable Lender and the Borrower severally agree to pay
to the Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period.  If such Lender pays its
share of the applicable Committed Borrowing to the Agent, then the amount so
paid shall constitute such Lender's Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Agent.
 
(ii)           Payments by Borrower; Presumptions by Agent.  Unless the Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.
 
A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender's receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.14, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14 Reallocation of Commitments Among this Agreement and the Alexander &
Baldwin Credit Agreement.
 
Provided that no Default exists and no Default (as defined in the Alexander &
Baldwin Credit Agreement) exists, upon at least four (4) Business Days written
notice to the Agent (which shall promptly notify the Lenders) from the Borrower
and Alexander & Baldwin, the Borrower may from time to time (but no more
frequently than once during any calendar month) reallocate (a "Commitment
Reallocation") the Commitments of the Lenders hereunder and the Commitments (as
defined in the Alexander & Baldwin Credit Agreement) of the lenders under the
Alexander & Baldwin Credit Agreement by either (i) decreasing the Aggregate
Commitments hereunder and increasing the Aggregate Alexander & Baldwin
Commitments by a corresponding amount or (ii) increasing the Aggregate
Commitments hereunder and decreasing the Aggregate Alexander & Baldwin
Commitments by a corresponding amount, in each case subject to the following
conditions:
 
(a)           the Borrower shall have delivered a Commitment Reallocation Notice
to the Agent;
 
(b)           any such Commitment Reallocation shall be in a minimum principal
amount of $5,000,000 and whole multiples of $1,000,000 in excess thereof;
 
(c)           any such Commitment Reallocation shall be applied ratably to the
Commitments of the Lenders;
 
(d)           any such Commitment Reallocation shall be permitted under the
Alexander & Baldwin Credit Agreement;
 
(e)           in connection with any Commitment Reallocation, the Borrower shall
prepay the Obligations to the extent required pursuant to Section 2.05(c),
together with any amounts payable pursuant to Section 3.05 if such prepayment is
of a Eurodollar Loan on a day other than the last day of the applicable Interest
Period;
 
(f)           before and after giving effect to any such Commitment
Reallocation, each of the Lenders must hold a ratable "Commitment" under, and as
defined in, the Alexander & Baldwin Credit Agreement;
 
(g)           at the time of such Commitment Reallocation, the Borrower is a
wholly-owned Subsidiary of Alexander & Baldwin; and
 
(h)           after giving effect to any such Commitment Reallocation, the
Aggregate Commitments shall not exceed $150,000,000.
 
This Section shall supersede any provisions in Section 10.01 to the contrary.  A
Commitment Reallocation made pursuant to this Section shall not be considered a
termination or reduction by the Borrower of the Aggregate Commitments as
described in Section 2.06.
 
So long as no Default exists, upon at least three (3) Business Days written
notice to the Agent (which shall promptly notify the Lenders) from the Borrower
and Alexander & Baldwin, this Section 2.14 (and the corresponding provisions of
the Alexander & Baldwin Credit Agreement) shall be terminated whereupon no
further Commitment Reallocations shall be permitted.
 
2.15 Cash Collateral.
 
(a)           Certain Credit Support Events.  Upon the request of the Agent or
the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an
Unreimbursed Amount that has not been fully refinanced by a Committed Borrowing
of Base Rate Loans, the Borrower shall immediately Cash Collateralize such
Unreimbursed Amount, or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall
immediately Cash Collateralize the L/C Obligations that will survive the
Maturity Date.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).  For
purposes of clarification, if Fronting Exposure remains after giving effect to
Section 2.16(a)(iv), the Agent shall first request that the Defaulting Lender
deliver to the Agent Cash Collateral in an amount sufficient to cover the
remaining Fronting Exposure and, second, to the extent Fronting Exposure remains
after giving effect to Cash Collateral provided by the Defaulting Lender, the
Agent shall request that the Borrower deliver to the Agent Cash Collateral in an
amount sufficient to cover the remaining Fronting Exposure.  Such Cash
Collateralization may be effected by means of a Borrowing of Committed Loans or
a funding of participation interests (assuming for such purposes that the
Letters of Credit that will survive the Maturity Date had been fully drawn on
the Letter of Credit Expiration Date).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at First Hawaiian Bank.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Agent, for the benefit of the Agent, the
L/C Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c).  If at any time the Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the relevant Defaulting
Lender and, to the extent Fronting Exposure remains thereafter, the Borrower
will promptly upon demand by the Agent, pay or provide to the Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vii))) or (ii) the Agent's
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.  Between a Defaulting Lender and the
Borrower as to any particular Cash Collateral, the Cash Collateral furnished by
the Borrower shall be released prior to any Cash Collateral furnished by the
Defaulting Lender
 
2.16 Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)           Waivers and Amendments.  That Defaulting Lender's right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Agent or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any
Committed Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Committed Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender's breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Committed Loans or participation in an
Unreimbursed Amount in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Committed Loans were made or
participation interests were purchased at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Committed Loans of, or participation interests in Unreimbursed
Amounts owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Committed Loans of, or participation interests in
Unreimbursed Amounts owed to, that Defaulting Lender.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.
 


 
(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any facility fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender only to extent allocable to the sum of
(1) the Outstanding Amount of the Committed Loans funded by it and (2) its
Applicable Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided Cash Collateral pursuant to Section 2.03,
Section 2.04, Section 2.15, or Section 2.16(a)(ii), as applicable (and the
Borrower shall (A) be required to pay to each of the L/C Issuer and the Swing
Line Lender, as applicable, the amount of such fee allocable to its Fronting
Exposure arising from that Defaulting Lender and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(i).
 
(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the "Applicable Percentage" of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.
 
(b)           Defaulting Lender Cure.  If the Borrower, the Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Committed Loans
of the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Committed Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.
 
(c)           Notification of Defaulting Lender.  Upon becoming aware that a
Lender is a Defaulting Lender, the Agent shall reasonably immediately notify the
Borrower that such Lender is a Defaulting Lender.
 


 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a)           Payments Free of Indemnified Taxes.  Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b)           Payment of Other Indemnified Taxes by the Borrower.  Without
limiting the provisions of subsection (a) above, the Borrower shall timely pay
any other Indemnified Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Agent, each Lender and the L/C Issuer, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Agent, such Lender or the L/C Issuer, as the case may be, and, except to the
extent attributable to the applicable Lender's knowing delay in, or knowing
failure to timely pay such Indemnified Tax, any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or the L/C Issuer (with a
copy to the Agent), or by the Agent on its own behalf or on behalf of a Lender
or the L/C Issuer, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority as required by
Section 3.01(a) or 3.01(c), the Borrower shall deliver to the Agent a certified
copy of a receipt issued by such Governmental Authority evidencing the subject
payment, a copy of the return reporting such payment or other evidence of the
subject payment reasonably satisfactory to the Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If the Agent, any Lender or the L/C
Issuer determines, in its sole discretion, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Agent, such Lender or the L/C Issuer, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent, such
Lender or the L/C Issuer in the event the Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Agent, any Lender or the L/C
Issuer to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.
 
3.02 Illegality.  If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Committed Loans whose interest is determined by reference to the Eurodollar
Rate, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Lender (with a copy to the Agent), prepay or, if applicable, convert
all Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Eurodollar Rate
component of the Base Rate), either (i) if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, on the last day of the Interest
Period therefor, or (ii) if such Lender may not lawfully continue to maintain
such Eurodollar Loans to the last day of the Interest Period therefor, on the
last day that such Lender may lawfully continue to maintain such Eurodollar
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurodollar Rate, the Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
3.03 Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Agent will promptly
so notify the Borrower and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Loans of the type covered by the Agent's
notice shall be suspended and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
 
3.04 Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the L/C Issuer; or
 
(ii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Committed Loan the interest on which is
determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender's or the L/C Issuer's holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or the L/C Issuer's capital or on the capital of
such Lender's or the L/C Issuer's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender's or the L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
the L/C Issuer's policies and the policies of such Lender's or the L/C Issuer's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender's or the L/C Issuer's holding company for any such reduction
suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender's or the L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than three months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
 
(a)           any conversion, payment or prepayment of any Eurodollar Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow or continue a Eurodollar Loan
or to convert any Base Rate Loan to a Eurodollar Loan on the date or in the
amount notified by the Borrower; or
 
(c)           any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.


3.06 Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to take such
actions, including, to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such actions, designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender (as compared to actions taken by such Lender with
respect to other similarly situated borrowers).  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
10.13.
 
3.07 Survival.  All of the Borrower's obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
 
 
                 ARTICLE IV.                           
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a)           The Agent's receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Agent and each of the Lenders:
 
(i)           executed counterparts of this Agreement;
 
(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of the secretary or assistant secretary
of the Borrower as the Agent may require evidencing the identity, authority and
capacity of each Authorized Officer thereof authorized to act as an Authorized
Officer in connection with this Agreement and the other Loan Documents;
 
(iv)           such documents and certifications as the Agent may reasonably
require to evidence that the Borrower is duly organized or formed, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(v)           a favorable opinion of Borrower's Chief Legal Officer, addressed
to the Agent and each Lender, as to the matters set forth in Exhibit G and such
other matters concerning the Borrower and the Loan Documents as the Required
Lenders may reasonably request;
 
(vi)           a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all documents evidencing other necessary actions, approval
or consents with respect to the Loan Documents or (B) stating that no such
actions, approvals or consents are so required;
 
(vii)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since
December 31, 2010 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and (C) the current
Debt Ratings (if any); and
 
(viii)           evidence that the Existing Indebtedness has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Existing Indebtedness have been or concurrently with the
Closing Date are being released.
 
(b)           The Alexander & Baldwin Credit Agreement shall have become
effective in accordance with its terms.
 
(c)           Any fees required to be paid on or before the Closing Date shall
have been paid.
 
(d)           Unless waived by the Agent, the Borrower shall have paid all fees,
charges and disbursements of counsel to the Agent (directly to such counsel if
requested by the Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Agent).
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the following conditions
precedent:
 
(a)           The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.02 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Agent and the Lenders that:
 
5.01 Organization.  The Borrower and each Subsidiary with a tangible net worth
in excess of $500,000 is duly organized, validly existing and in good standing
under the laws of the state of its organization. The Borrower and each Material
Subsidiary has the full power and authority to own its properties and to carry
on its business as now being conducted, and is duly qualified in every state
where the nature of its business requires that it do so, and is in good standing
under the laws of every jurisdiction outside the state of its organization in
which it owns or leases property or conducts business and in which the failure
to so qualify would have a Material Adverse Effect. The Borrower and each
Material Subsidiary has complied in all material respects with (or is exempt
from the application of) all material federal, state and local laws, regulations
and orders that are, or in the absence of any exemption could be, applicable to
the operations of its business, including public utility, bank holding company,
state agricultural and Environmental and Safety Laws, in each case except to the
extent that the failure to so comply would not reasonably be expected to have a
Material Adverse Effect. The Borrower has full power, authority and right to
execute and deliver, and to perform and observe, the provisions of this
Agreement and the other Loan Documents and to carry out the transactions
contemplated hereby and thereby. The execution, delivery and performance of the
Loan Documents by the Borrower have been authorized by all necessary corporate
and other action, and, when duly executed and delivered, will be the legal,
valid and binding obligations of the Borrower, enforceable against it in
accordance with their respective terms.
 
5.02 Financial Statements.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Debt.
 
(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2011, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
 
(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
5.03 Actions Pending.  There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any Subsidiary or any properties or rights of the Borrower or any Subsidiary, by
or before any court, arbitrator or administrative or governmental body which
could reasonably be expected to result in a Material Adverse Effect.
 
5.04 Outstanding Debt.  No Subsidiary has any Debt outstanding except as
permitted by Section 7.05. There exists no default under the provisions of any
instrument evidencing any Debt or of any agreement relating thereto.
 
5.05 Title to Properties.  The Borrower and each Material Subsidiary have good
and indefeasible title to their respective real properties (other than
properties which they lease) and have good title to all of their other material
properties and assets, including the properties and assets reflected in the most
recent audited balance sheet referred to in Section 5.02(a) or furnished
pursuant to Section 6.01(b) (other than properties and assets disposed of in the
ordinary course of business) except where the failure to have such good title
would not reasonably be expected to have a Material Adverse Effect.  Such
properties are not subject to any Liens of any kind except Liens permitted by
Section 7.02. There is no material default, nor any event that, with notice or
lapse of time or both, would constitute such a material default under any
material lease to which either the Borrower or any Material Subsidiary is a
lessee, lessor, sublessee or sublessor.
 
5.06 Taxes.  The Borrower and each Subsidiary with a tangible net worth in
excess of $500,000 has filed all Federal, state and other income tax and
informational returns which are required to be filed by it. The Borrower and
each such Subsidiary has paid all taxes as shown on its returns and on all
assessments received to the extent that such taxes have become due, except such
assessments as are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP.
 
5.07 Conflicting Agreements and Other Matters.  Neither the execution nor
delivery of this Agreement or the other Loan Documents, nor the making of Credit
Extensions hereunder, nor fulfillment of nor compliance with the terms and
provisions of this Agreement or the other Loan Documents will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien upon any of the properties or assets of the Borrower or any Subsidiary
pursuant to, their respective articles of incorporation, bylaws or similar
organizational documents, any award of any arbitrator or any agreement,
instrument, order, judgment, decree, and after due investigation and to the
Borrower's best knowledge, any statute, law, rule or regulation to which the
Borrower or any Subsidiary is subject. Neither the Borrower nor any Subsidiary
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing any of their respective Debt, any agreement relating
thereto or any other contract or agreement which restricts or otherwise limits
the incurring of Debt pursuant hereto, except as set forth on Schedule 5.07
hereto.
 
5.08 [Intentionally omitted].
 


 
5.09 ERISA.  No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan (other than a Multiemployer Plan). No liability to the PBGC has been
or is expected by the Borrower or any ERISA Affiliate to be incurred with
respect to any Plan (other than a Multiemployer Plan) by the Borrower, any
Subsidiary or any ERISA Affiliate which is or would be materially adverse to the
business, condition (financial or otherwise) or operations of the Borrower and
its Subsidiaries taken as a whole. Neither the Borrower, any of its Subsidiaries
or any ERISA Affiliate has incurred or presently expects to incur any withdrawal
liability under Title IV of ERISA with respect to any Multiemployer Plan which
is or would be materially adverse to the Borrower and its Subsidiaries taken as
a whole. The execution and delivery of this Agreement and the other Loan
Documents and the Credit Extensions hereunder will be exempt from, or will not
involve any transaction which is subject to the prohibitions of, section 406 of
ERISA and will not involve any transaction in connection with which a penalty
could be imposed under section 502(i) of ERISA or a tax could be imposed
pursuant to section 4975 of the Code.
 
5.10 Government Consent.  Neither the nature of the Borrower or any of its
Subsidiaries, nor any of their respective businesses or properties, nor any
relationship between the Borrower or a Subsidiary and any other Person, nor any
circumstance in connection with the Credit Extensions hereunder is such as to
require any authorization, consent, approval, exemption or other action by,
notice to or filing with any court, administrative or governmental body (other
than routine filings after the date of closing with the SEC and/or state blue
sky authorities) in connection with (a) the execution and delivery of this
Agreement and the other Loan Documents or (b) fulfillment of or compliance with
the terms and provisions of this Agreement and the other Loan Documents.
 
5.11 Investment Company Status.   The Borrower is not an "investment company" or
a company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, or an "investment adviser" within the meaning of
the Investment Advisers Act of 1940.
 
5.12 Possession of Franchises, Licenses, Etc.  The Borrower and its Subsidiaries
possess all material franchises, certificates, licenses, development and other
permits and other authorizations from governmental political subdivisions or
regulatory authorities and all material patents, trademarks, service marks,
trade names, copyrights, licenses, easements, rights of way and other rights
(collectively, "Material Rights"), free from burdensome restriction, that are
necessary in the judgment of the Borrower in any material respect for the
ownership, maintenance and operation of their business, properties and assets,
and neither the Borrower nor any of its Subsidiaries is in violation of any
Material Rights except where the violation of such Material Rights would not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such Material Rights except where the
revocation of such Material Rights would not reasonably be expected to have a
Material Adverse Effect, or which materially and adversely affects the rights of
the Borrower or its Subsidiaries thereunder.
 
5.13 Environmental and Safety Matters.  The Borrower and its Subsidiaries and
all of their respective properties and facilities have complied at all times and
in all respects with all Environmental and Safety Laws except where failure to
comply would not result in a Material Adverse Effect.
 
5.14 Hostile Tender Offers.  None of the proceeds of the Credit Extensions will
be used to finance any offer to purchase, or any purchase of, shares of capital
stock of any corporation or equity interests in any other entity, or securities
convertible into or representing the beneficial ownership of, or rights to
acquire, any such shares or equity interests, if such shares, equity interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases for portfolio
investment purposes of such shares, equity interests, securities or rights
which, together with any shares, equity interests, securities or rights then
owned, represent less than 5% of the equity interests or beneficial ownership of
such corporation or other entity, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity.
 
5.15 Employee Relations.  Neither the Borrower nor any Subsidiary is the subject
of (a) any material strike, work slowdown or stoppage, union organizing drive or
other similar activity or (b) any material action, suit, investigation or other
proceeding involving alleged employment discrimination, unfair termination,
employee safety or similar matters that in either case would reasonably be
expected to have a Material Adverse Effect nor, to the best knowledge of the
Borrower, is any such event imminent or likely to occur except those which,
individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
5.16 Regulations and Legislation.  To the best knowledge of a Responsible
Officer of the Borrower, no law, regulation, interpretation or legislation has
been enacted or issued or is likely to be enacted or issued, that would
reasonably be expected to have a Material Adverse Effect.
 
5.17 Foreign Assets Control Regulations, Etc.  The use of the proceeds from the
Credit Extensions will not violate (a) the Trading with the Enemy Act or (b) any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto. Without limiting the foregoing, neither the
Borrower nor any Subsidiary (a) is or will become a Person described in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or as described by Section 1 of Executive Order 13224 of
September 24, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, or Support Terrorism (31 CFR Part 595 et seq.) or (b) to its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such Person. The Borrower and its Subsidiaries are in compliance, in
all material respects, with the USA Patriot Act, to the extent applicable.
 
5.18 Disclosure.  Neither this Agreement nor any other document, certificate or
statement furnished to the Agent or any Lender by or on behalf of the Borrower
in connection herewith contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading. There is no fact peculiar to the Borrower or
any Subsidiary which materially adversely affects, or in the future may (so far
as the Borrower can now foresee) materially adversely affect, the consolidated
business, property, assets, prospects or financial condition of the Borrower and
the Subsidiaries and which has not been set forth in this Agreement or in the
other documents, certificates and statements furnished to the Agent and each
Lender by or on behalf of the Borrower prior to the date this representation is
made or confirmed in connection with the transactions contemplated hereby.
 
 
                     ARTICLE VI.                           
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:
 
6.01 Financial Information.  The Borrower shall deliver to the Agent and each
Lender:
 
(a)           as soon as practicable and in any event within 60 days after the
end of each quarterly period (other than the last quarterly period) in each
fiscal year, consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for the period from the beginning of the current fiscal
year to the end of such quarterly period, and a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such quarterly period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year, all in reasonable detail and certified by
an authorized financial officer of the Borrower, subject only to changes
resulting from year-end adjustments;
 
(b)           as soon as practicable and in any event within 120 days after the
end of each fiscal year of the Borrower, consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for such year and a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, setting forth in each case in comparative form corresponding figures from
the preceding annual audit, all in reasonable detail and reasonably satisfactory
in scope to the Required Lenders and certified by independent public accountants
of recognized standing whose opinion shall be unqualified and otherwise
satisfactory in scope and substance to the Required Lenders;
 
(c)           together with each delivery of financial statements required by
clauses (a) and
 
(b) above, (i) an Officers' Certificate (x) setting forth computations showing
the calculation of the covenants in Sections 7.01, 7.06 and 7.11 and (y) stating
that there exists no Default, or if any such Default exists, specifying the
nature and period of existence thereof and what action the Borrower proposes to
take with respect thereto and (ii) during such times as the Borrower does not
maintain any Debt Ratings, an A&B Officer's Certificate setting forth a
calculation of the A&B Debt to EBITDA Ratio as of the end of the four fiscal
quarter period to which such financial statements relate;
 
(d)           promptly upon transmission thereof, copies of all such financial,
proxy and information statements, notices and other reports as are sent to the
Borrower's public stockholders and copies of all registration statements
(without exhibits) and all reports which are filed with the SEC;
 
(e)           promptly upon receipt thereof, a copy of each other report
submitted to the Borrower or any of its Subsidiaries by independent accountants
in connection with any material annual, interim or special audit made by them of
the books of such Borrower or such Subsidiary;
 
(f)           promptly after the furnishing thereof, copies of any certificate,
statement or report furnished to any other holder of the securities of the
Borrower pursuant to the terms of any indenture, loan, credit or similar
agreement or instrument and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.01;
 
(g)           promptly after the Borrower becomes aware of any change in the
Borrower's Debt Ratings, notice of such change; and
 
(h)           with reasonable promptness, such other financial data as the Agent
or any Lender may reasonably request.
 
The Borrower also covenants that forthwith upon a Responsible Officer obtaining
actual knowledge of a Default, it will deliver to the Agent and the Lenders an
Officers' Certificate specifying the nature and period of existence thereof and
what action the Borrower proposes to take with respect thereto.
 
Documents required to be delivered pursuant to Section 6.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower's website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower's behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and (ii) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions of such documents.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Officers' Certificates required by Section 6.01(c) to the
Agent.  Except for such Officers' Certificates, the Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
6.02 Inspection of Property.  The Borrower shall, and shall cause its
Subsidiaries to, permit any employees or designated representatives of the
Agent, any of its Related Parties or any other Lender with a Commitment in
excess of $5,000,000, at such Person's expense, to visit and inspect any of the
properties of the Borrower and its Subsidiaries, to examine their books and
financial records and to make copies thereof or extracts therefrom and to
discuss their affairs, finances and accounts with the Responsible Officers and
the Borrower's independent certified public accountants, all at such reasonable
times and as often as such Person may reasonably request; provided that a
principal financial officer of the Borrower shall have prior notice of, and may
elect to be present during, discussions with the Borrower's independent public
accountants.
 
6.03 Covenant to Secure Obligations Equally.  If the Borrower or any of its
Subsidiaries shall create, assume or otherwise incur any Lien upon any of its
property or assets, whether now owned or hereafter acquired, other than Liens
permitted by the provisions of Section 7.02 (unless prior written consent to the
creation or assumption thereof shall have been obtained pursuant to Section
10.01), the Borrower will make, or will cause its Subsidiaries to make,
effective provision whereby the Obligations will be secured by such Lien equally
and ratably with any and all other Debt thereby secured so long as any such
other Debt shall be so secured.
 
6.04 Maintenance of Properties; Insurance.  The Borrower shall, and shall cause
its Subsidiaries to (a) maintain or cause to be maintained in good repair,
working order and condition all material properties used or useful at that time
in its business and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof and (b) maintain
insurance with reputable and financially sound insurers in such amounts and
against such liabilities and hazards as is customarily maintained by other
companies operating similar businesses and together with each delivery of
financial statements under Section 6.01(b), upon the request of the Agent,
deliver certificates of insurance to the foregoing effect to the Agent.
 
6.05 Environmental and Safety Laws.
 
(a)           The Borrower shall deliver promptly to the Agent notice of (i) any
material enforcement, cleanup, removal or other material governmental or
regulatory action instituted or, to the Borrower's best knowledge, threatened
against the Borrower or any Material Subsidiary pursuant to any Environmental
and Safety Laws, (ii) all material Environmental Liabilities and Costs against
or in respect of the property, Borrower or any Material Subsidiary or any of its
material properties and (iii) the Borrower's or any Material Subsidiary's
discovery of any occurrence or condition on any material real property adjoining
or in the vicinity of any of its properties that the Borrower or such Material
Subsidiary has reason to believe could cause such property or any material part
thereof to be subject to any material restrictions on its ownership, occupancy,
transferability or use under any Environmental and Safety Laws.
 
(b)           The Borrower shall, and shall cause its Material Subsidiaries to,
keep and maintain its properties and conduct its and their operations in
compliance in all material respects with all applicable Environmental and Safety
Laws except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect.
 
6.06 Use of Proceeds.  The Borrower shall, and shall cause its Subsidiaries to,
use the proceeds of the Credit Extensions (a) to finance working capital,
capital expenditures (including acquisitions) and other lawful corporate
purposes, (b) to refinance certain existing indebtedness of the Borrower, (c)
for support of commercial paper issued by the Borrower and (d) to pay fees and
expenses incurred in connection with this Agreement; provided that in no event
shall the proceeds of any Credit Extension be used in contravention of any law
or of any Loan Document.
 
6.07 Debt Rating.  Upon any change in a Debt Rating, the Borrower shall
immediately notify the Agent.
 
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:
 
7.01 Financial Covenants.
 
(a)           Minimum Consolidated Working Capital. The Borrower shall not
permit the Consolidated Working Capital at any time to be less than $1.
 
(b)           Minimum Consolidated Shareholders' Equity.  The Borrower shall not
permit the Consolidated Shareholders' Equity at any time to be less than the
greater of (i) $291,000,000 or (ii) an amount equal to 65% of Consolidated
Shareholders' Equity as of the end of the fiscal year of the Borrower most
recently ended prior to the date of determination of compliance with this
Section 7.01.
 
(c)           Maximum Consolidated Leverage Ratio.  The Borrower shall not
permit the Consolidated Leverage Ratio at any time to exceed 2.00 to 1.0.
 
7.02 Liens.  The Borrower shall not, and shall not permit any Subsidiary to,
create, assume or suffer to exist at any time any Lien on or with respect to any
of its property or assets, whether now owned or hereafter acquired (whether or
not provision is made for the equal and ratable securing of the Obligations in
accordance with the provisions of Section 6.03), except:
 
(a)           Liens for taxes not yet due or which are being actively contested
in good faith by appropriate proceedings and for which adequate reserves have
been established;
 
(b)           Liens (other than Liens pursuant to ERISA) incidental to the
conduct of its business or the ownership of its property and assets which were
not incurred in connection with the borrowing of money or the obtaining of
advances of credit (including, without limitation, Liens on vessels or equipment
(i) for crew and stevedores wages, (ii) for salvage and general average, (iii)
arising by operation of law in the ordinary course of business in operating,
maintaining or repairing vessels, and (iv) for damages arising from maritime
torts which are unclaimed, or which are claimed and are covered by insurance and
any deductible applicable thereto), and which do not in the aggregate materially
detract from the value of its property or assets or materially impair the use
thereof in the operation of its business;
 
(c)           Liens on property or assets of a Subsidiary securing obligations
of such Subsidiary to the Borrower or another Subsidiary;
 
(d)           Liens on container(s) and equipment acquired subsequent to
December 31, 2000 (including Liens in connection with financing or capitalized
leases), securing Debt of the Borrower or any Subsidiary; provided that any such
Lien may arise at any time after the date on which the encumbered container(s)
or equipment were acquired if such Lien relates to a cross border lease of such
container(s) or equipment where (i) the lease or financing agreement provides
that in the event of the bankruptcy or insolvency of the lessor, lessee, trustee
or other lease transaction party, a default or casualty, or any other type of
lease termination event (whether scheduled or otherwise), title to the leased
containers or equipment reverts to the Borrower or such Subsidiary, (ii) the
aggregate amount of lease payments and consideration paid to obtain reconveyance
of title to the leased containers or equipment does not exceed the original cost
thereof, (iii) no security interest, financing statement or similar filings are
made in the United States in respect of the leased containers or equipment for
the benefit of any Person other than the Borrower or such Subsidiary and (iv)
prior to such Lien becoming effective, the Borrower or such Subsidiary receives
a legal opinion of counsel to the lessor and trustee, if any, to the effect that
the agreements referred to in subclause (i) of this clause (d) are valid and
legally binding agreements, enforceable against the lessor or trustee, if any,
in accordance with their respective terms;
 
(e)           Liens on Capital Assets acquired subsequent to December 31, 2010
(excluding any Capital Asset consisting of, or acquired with, insurance proceeds
received in connection with any Capital Asset owned on December 31, 2010)
securing Debt of the Borrower and its Subsidiaries; and  Liens on Capital Assets
acquired prior to December 31, 2010 so long as A&B is in compliance with Section
7.05 of the A&B Credit Agreement;
 
(f)           Liens encumbering the CCF to the extent incurred in connection
with Borrower's financing of indebtedness incurred in connection with the
acquisition, construction, or reconstruction of a qualified vessel or a barge or
container which is part of the complement of a qualified vessel under
regulations adopted by the Maritime Administration under the Merchant Marine
Act, 1936;
 
(g)           any Lien existing on any property of any Person at the time it
becomes a Subsidiary, or existing prior to the time of acquisition upon any
property acquired by the Borrower or any Subsidiary          through purchase,
merger or consolidation or otherwise, whether or not assumed by the Borrower or
such Subsidiary; provided that (i) any such Lien shall not encumber any other
property of the Borrower or such Subsidiary, and (ii) the aggregate amount of
Debt of Subsidiaries secured by all such Liens is at all times permitted by
Section 7.05; and
 
(h)           Liens existing on the date hereof and listed on Schedule 7.02 any
renewals or extensions thereof, provided that the property covered thereby is
not changed.
 
7.03 Loans, Advances and Investments.  The Borrower shall not permit, and shall
not permit any Subsidiary to make or permit to remain outstanding any loan or
advance to, or own, purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any Person,
except that the Borrower or any Subsidiary may
 
(a)           make or permit to remain outstanding loans or advances to any
Subsidiary;
 
(b)           own, purchase or acquire stock, obligations or securities of a
Subsidiary or of a Person which immediately after such purchase or acquisition
will be a Subsidiary;
 
(c)           acquire and own stock, obligations or securities received in
settlement of debt (created in the ordinary course of business) owing to the
Borrower or any Subsidiary;
 
(d)           make investments in accordance with the resolutions of the Board
of Directors of the Borrower; provided that such resolutions authorize only
investments rated investment grade by S&P, Moody's, or any other nationally
recognized credit rating agency or investments in the Borrower's accounts
receivable purchased or held by the CCF;
 
(e)           make Restricted Investments to the extent permitted by Section
7.11;
 
(f)           make other investments, loans and advances (other than Restricted
Investments which may be made only to the extent permitted by Section 7.11)
which in aggregate (at original cost) do not exceed $30,000,000; and
 
(g)           short-term loans and advances to Alexander & Baldwin for
intercompany cash management purposes in an aggregate amount not to exceed
$40,000,000 at any time outstanding.
 
Notwithstanding the foregoing, amounts in the Capital Construction Fund may be
invested only as provided in subsection (d) above.
 
7.04 Merger.  The Borrower shall not, and shall not permit any Subsidiary to,
enter into any transaction of merger, consolidation or other combination with
any other Person; provided that:
 
(a)           any Subsidiary may merge with the Borrower; provided that the
Borrower shall be the continuing or surviving corporation and no Default will
result therefrom;
 
(b)           any Subsidiary may merge with another Subsidiary; and
 
(c)           the Borrower may merge, consolidate or combine with any other
corporation; provided that (i) immediately after such merger, consolidation or
combination, no Default shall exist and (ii) the Borrower or A&B will be the
continuing or surviving corporation.
 
7.05 Debt of Subsidiaries.  The Borrower shall not permit any Subsidiary to,
create, incur, assume or suffer to exist any Debt, except:
 
(a)           Debt of any Subsidiary to the Borrower or another Subsidiary;
 
(b)           Debt of Subsidiaries in an aggregate principal amount at no time
in excess of $25,000,000 (exclusive of Debt permitted by subsection (a) or (c)
hereof); and
 
(c)           Debt of Subsidiaries secured by Liens permitted by Section
7.02(e).
 
7.06 Sale of Assets.  The Borrower shall not, and shall not permit any
Subsidiary to, sell, lease, transfer or otherwise dispose of any Capital Asset
to any Person, except that during any rolling twelve-month period, the Borrower
may sell or otherwise dispose of Capital Assets which constituted up to 10% of
the total value of the assets of the Borrower as of December 31, 2004, so long
as (A) such Capital Assets sold contributed less than 25% of the Consolidated
Net Income in each of the three fiscal years immediately preceding any such sale
and (B) such Capital Assets, when considered together with all other Capital
Assets sold or otherwise disposed of subsequent to December 31, 2004, do not
constitute in excess of 30% of the total value of the assets of the Borrower as
of December 31, 2004.
 
7.07 Sale and Lease-backs.  The Borrower shall not, and shall not permit any
Subsidiary to, enter into any arrangement with any lender or investor or to
which such lender or investor is a party providing for the leasing by the
Borrower or any Subsidiary of real or personal property owned by the Borrower or
any Subsidiary as of December 31, 2004 (including any such property acquired
with insurance proceeds received in connection with any real or personal
property owned by the Borrower or any Subsidiary on such date), which has been
or is to be sold or transferred by the Borrower or any Subsidiary to such lender
or investor or to any Person to whom funds have been or are to be advanced by
such lender or investor on the security of such property or rental obligations
of the Borrower or any Subsidiary.
 
7.08 Sale of Stock and Debt of Subsidiaries.  The Borrower shall not, and shall
not permit any Subsidiary to, sell or otherwise dispose of, or part with control
of, any shares of stock or Debt of any Subsidiary, except to the Borrower or
another Subsidiary, and except that all shares of stock and Debt of any
Subsidiary at the time owned by or owed to the Borrower and all Subsidiaries may
be sold as an entirety for a cash consideration which represents their fair
value (as determined in good faith by the Board of Directors of the Borrower),
at the time of sale of the shares of stock and Debt so sold, and provided that
at the time of such sale, such Subsidiary shall not own, directly or indirectly,
any shares of stock or Debt of any other Subsidiary (unless all of the shares of
stock and Debt of such other Subsidiary owned, directly or indirectly, by the
Borrower and all Subsidiaries are simultaneously being sold as permitted by this
Section 7.08).
 
7.09 Use of Proceeds.  The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
 
7.10 Transactions with Affiliates and Stockholders.  The Borrower shall not, and
shall not permit any Subsidiary to, directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise deal with, in the ordinary course of business or otherwise (a) any
Affiliate, (b) any Person owning, beneficially or of record, directly or
indirectly, either individually or together with all other Persons to whom such
Person is related by blood, adoption or marriage, stock of the Borrower or stock
of any Person owning stock of the Borrower (of any class having ordinary voting
power for the election of directors) aggregating 5% or more of such voting power
or (c) any Person related by blood, adoption or marriage to any Person described
or coming within the provisions of clause (a) or (b) of this Section 7.10;
provided that the Borrower and Subsidiaries may enter into such transactions on
terms no less favorable to the Borrower or Subsidiary than if no such
relationship existed, including (subject in each case to the limitations of
Section 7.11)) Restricted Payments and transactions of the Borrower involving
the sale or purchase of shares of the Borrower's stock.
 
7.11 Dividend and Investment Limitation.  The Borrower shall not pay or declare
any dividend on any class of stock or make any other distribution on account of
any class of its stock, or redeem, purchase or otherwise acquire, directly or
indirectly, any shares of its stock or make any Restricted Investment (all of
the foregoing being herein called "Restricted Payments") if at the time any
proposed Restricted Payment is to be made, or after giving effect to any
proposed Restricted Payment, a Default exists or would exist.
 
7.12 Terrorism Sanctions Regulations.   The Borrower shall not, and shall not
permit any Subsidiary to, become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order, or to knowingly
engage, or permit any Subsidiary to knowingly engage, in any dealings or
transactions with any such Person.
 
 
                       ARTICLE VIII.                                
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five days after the same becomes due, any interest on any Loan or on
any L/C Obligation, any fee due hereunder or any other amount payable hereunder
or under any other Loan Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
agreement contained in (i) Section 7.01 hereof or (ii) Sections 7.02-7.12
hereof; or
 
(c)           Other Defaults.  The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure shall not be remedied within 30 days after any Responsible Officer
obtains actual knowledge thereof; or
 
(d)           Representations and Warranties.  Any representation or warranty
made by the Borrower herein or by the Borrower or any of its officers in any
writing furnished in connection with or pursuant to this Agreement shall be
false or misleading in any material respect on the date as of which made;
provided that to the extent that such breach of representation or warranty
relates to clause (c) of the definition of Material Adverse Effect, such breach
of representation or warranty shall only constitute an Event of Default under
this subsection (d) if the Borrower knowingly breached such representation or
warranty; or
 
(e)           Cross-Default.  The Borrower or any Subsidiary defaults in any
payment of principal of, or premium or interest on, any obligation for money
borrowed (or of any obligation under conditional sale or other title retention
agreement or of any obligation issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage or of any
obligation under notes payable or drafts accepted representing extensions of
credit) other than the Obligations beyond any period of grace provided with
respect thereto, or the Borrower or any Subsidiary fails to perform or observe
any other agreement, term or condition contained in any agreement (or any other
event thereunder or under any such agreement occurs and is continuing) and the
effect of such payment default or other failure or event is to cause, or to
permit the holder or holders of such obligation (or a trustee on behalf of such
holder or holders) to cause, such obligation to become due (or to be repurchased
by the Borrower or any Subsidiary) prior to any stated maturity; provided that
the aggregate amount of all obligations as to which such a payment default or
other failure or event shall occur exceeds $30,000,000; or
 
(f)           Insolvency Proceedings, Etc.  (i) The Borrower or any Material
Subsidiary makes an assignment for the benefit of creditors or is generally not
paying its debts as such debts become due; or
 
(ii)           any decree or order for relief in respect of the Borrower or any
Material Subsidiary is entered under any Debtor Relief Laws of any jurisdiction;
or
 
(iii)           the Borrower or any Material Subsidiary petitions or applies to
any tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Borrower or
any such Material Subsidiary, or of any substantial part of the assets of the
Borrower or any such Material Subsidiary, or commences a voluntary case under
the Bankruptcy Code of the United States or any proceedings (other than
proceedings for the voluntary liquidation and dissolution of a Material
Subsidiary) relating to the Borrower or any Material Subsidiary under any other
Debtor Relief Laws; or
 
(iv)           any petition or application of the type described in clause (iii)
above is filed, or any such proceedings are commenced, against the Borrower or
any Material Subsidiary and the Borrower or such Material Subsidiary by any act
indicates its approval thereof, consent thereto or acquiescence therein, or an
order, judgment or decree is entered appointing any such trustee, receiver,
custodian, liquidator or similar official, or approving the petition in any such
proceedings, and such order, judgment or decree remains unstayed and in effect
for more than 30 days; or
 
(g)           Dissolution, Etc.  (i) Any order, judgment or decree is entered in
any proceedings against the Borrower or any Material Subsidiary decreeing the
dissolution of such Borrower or such Material Subsidiary and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or
 
(ii)           any order, judgment or decree is entered in any proceedings
against the Borrower or any Material Subsidiary decreeing a split-up of the
Borrower or such Material Subsidiary which requires the divestiture of (A)
assets representing a substantial part, or the stock of, or other ownership
interest in, a Material Subsidiary whose assets represent a substantial part of
the consolidated assets of the Borrower or (B) assets or the stock of or other
ownership interest in a Material Subsidiary that has contributed a substantial
part of Consolidated Net Income for any of the three fiscal years then most
recently ended, and such order, judgment or decree remains unstayed and in
effect for more than 30 days; or
 
(h)           ERISA.  (i) Any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Borrower or any ERISA Affiliate that a Plan may become a subject of such
proceedings, (iii) the aggregate amount under all Plans of the fair market value
of the assets (within the meaning of section 303 of ERISA, is less than 70% of
the "Funding Target" (within the meaning of section 303 of ERISA), (iv) the
Borrower or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV or ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) the Borrower
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the
Borrower or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Borrower or any Subsidiary thereunder; and any
such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect of the type described in clause
(a) or (b) of the definition thereof; or
 
(i)           Judgments.  Any judgment or decree in the amount of $30,000,000 or
more shall be entered against the Borrower or any of its Subsidiaries that is
not paid or fully covered (beyond any applicable deductibles) by insurance and
such judgment or decree shall not have been vacated, discharged or stayed or
bonded pending appeal within 60 days from the entry thereof; or
 
(j)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)           Alexander & Baldwin Credit Agreement.  There occurs an "Event of
Default" (as defined in the Alexander & Baldwin Credit Agreement) under Section
8.01(a), 8.01(f), 8.01(g) or 8.01(k) of the Alexander & Baldwin Credit
Agreement.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Agent or any Lender.


8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Unreimbursed Amounts
under Letters of Credit and other Obligations, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unreimbursed Amounts under Letters of Credit, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Fourth held by them;
 
Fifth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
 
ARTICLE IX. 
 AGENT
 
9.01 Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints First Hawaiian Bank to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Agent, the Lenders and the L/C Issuer, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.
 
9.02 Rights as a Lender.  The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term "Lender" or
"Lenders" shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity.  Such Person and its affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or any Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower, its Subsidiaries
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Agent or any of its affiliates in any capacity.
 
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, a Lender or the L/C Issuer.
 
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
 
9.04 Reliance by Agent.  The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
9.05 Delegation of Duties.  The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent.  The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
 
9.06 Resignation of Agent.  The Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders and the L/C Issuer, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section.  Upon the acceptance of a
successor's appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent's resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
 
9.07 Non-Reliance on Agent and Other Lenders.  Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or other titles listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent, a Lender or the L/C Issuer hereunder.
 
 
ARTICLE X.
MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
 
(a)           except for Commitment Reallocations pursuant to Section 2.14,
extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
 
(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Unreimbursed Amounts under Letters of Credit, or (subject to
clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of "Default Rate" or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;
 
(d)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
(e)           change any provision of this Section or the definitions of
"Required Lenders" or "Supermajority Lenders" without the written consent of
each Lender;
 
(f)           amend, modify, waive or change the definition of "Change of
Control" or Section 2.06(b) without the written consent of the Supermajority
Lenders; or
 
(g)           waive any Event of Default described in Section 8.01(k) without
the written consent of the Supermajority Lenders;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.


10.02 Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to the Borrower, the Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that (i) approval
of such procedures may be limited to particular notices or communications and
(ii) notices to the Borrower by electronic mail or by posting to a website shall
not be valid notice.
 
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           Change of Address, Etc.  Each of the Borrower, the Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Agent, the L/C Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the Agent from time to time to ensure that the
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
(d)           Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Agent, the L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower, except to the extent such
losses, costs, expenses and liabilities resulted from the gross negligence or
willful misconduct of such Person.  All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer
or the Agent to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) except as provided
in Section 10.06(b)(iv), all reasonable out-of-pocket expenses incurred by the
Agent and its affiliates (including the reasonable fees, charges and
disbursements of counsel for the Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Agent, any Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Agent (and any sub-agent thereof), each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) result
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower against an Indemnitee for breach in bad
faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Agent (or any sub-agent thereof), the
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
the L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, neither the Borrower nor any Indemnitee shall
assert, and each party hereby waives, any claim against any Indemnitee or the
Borrower, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Agent, the L/C Issuer or any Lender, or the Agent, the
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent, the L/C
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
 
(ii)           Proportionate Amounts; Assignments Under Alexander & Baldwin
Credit Agreement.  Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement and, so long as the Alexander & Baldwin Credit Agreement is in
effect and contains provisions requiring the ratable assignment of rights and
obligations of lenders thereunder and rights and obligations of Lenders
hereunder, the Alexander & Baldwin Credit Agreement, in each case with respect
to the loans or the commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender's rights and obligations in respect of Swing Line
Loans;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an affiliate of a Lender or an Approved Fund;
 
(B)           the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an affiliate of such Lender or an Approved Fund with respect to
such Lender;
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding) if such assignment is to a Person
that is not a Lender, an affiliate of such Lender or an Approved Fund with
respect to such Lender; and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an affiliate of such Lender or an Approved Fund
with respect to such Lender.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  Such processing and recordation fees, together with
the costs and expenses of the Agent incurred in connection with the execution
and delivery of such Assignment and Assumption, shall be paid by either the
assignor or the assignee.  The assignee, if it is not a Lender, shall deliver to
the Agent an Administrative Questionnaire.
 
(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower's Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons or Defaulting Lenders.  No such
assignment shall be made to (A) a natural person or (B) any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Committed Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Committed Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, and upon receipt of the original Note from the assignor marked
"Cancelled," the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
 
(c)           Register.  The Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Agent's Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower's Affiliates
or Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this
Agreement.  The Borrower shall not be responsible for any costs and expenses
incurred with the consummation of such participation transaction.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time First Hawaiian Bank assigns all of its Commitment and Loans pursuant to
subsection (b) above, First Hawaiian Bank may, (i) upon 30 days' notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days' notice
to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of First Hawaiian Bank as L/C Issuer
or Swing Line Lender, as the case may be.  Any such appointment of a successor
L/C Issuer or Swing Line Lender by the Borrower pursuant to this Section 10.06
shall not become effective until acceptance of the appointment by the successor
L/C Issuer or Swing Line Lender.  If First Hawaiian Bank resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If First Hawaiian Bank resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to First
Hawaiian Bank to effectively assume the obligations of First Hawaiian Bank with
respect to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its affiliates and to its and its affiliates' respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent, any Lender, the L/C Issuer or any of their respective affiliates on a
nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, the L/C Issuer and their respective
affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the "Maximum Rate").  If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13 Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Agent the assignment fee
specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and its funded risk participation interests
in any Unreimbursed Amounts under Letters of Credit, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm's-length commercial transaction between the Borrower, on the one
hand, and the Agent, the Arranger, and the other Lead Arranger, on the other
hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Agent, the Arranger and each other Lead
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Subsidiaries or Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Agent, the Arranger nor any other Lead Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Agent, the Arranger or any other Lead Arranger has advised or is currently
advising the Borrower or any of its Subsidiaries or Affiliates on other matters)
and neither the Agent, the Arranger nor any other Lead Arranger has any
obligation to the Borrower or any of its Subsidiaries or Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Agent, the Arranger and
the other Lead Arranger and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, its Subsidiaries and its Affiliates, and neither the Agent, the
Arranger nor any other Lead Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Agent, the Arranger and the other Lead Arranger have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Agent,
the Arranger and the other Lead Arranger(s) with respect to any breach or
alleged breach of agency or fiduciary duty.  This Section 10.16 does not affect
the obligation of the Agent to maintain the Register pursuant to Section
10.06(c).
 
10.17 USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable "know your
customer" and anti-money laundering rules and regulations, including the Act.
 

CHAR1\1218470v7


 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
MATSON NAVIGATION COMPANY, INC.
 
By:                       /s/ Matthew J.
Cox                                                    
 
Name:                  Matthew J.
Cox                                                         
 
Title:                  
 President                                                                    
   
 


 
By:                       /s/ John E.
Dennen                                                    
 
Name:                  John E.
Dennen                                                         
 
Title:                    Vice-President,
Controller                                         

CHAR1\1218470v7
CREDIT AGREEMENT
MATSON NAVIGATION COMPANY, INC.


 
 
 

--------------------------------------------------------------------------------

 

 
FIRST HAWAIIAN BANK,  as
Agent, Lender, L/C Issuer and Swing Line Lender
 
                                                                                                By:          /s/
Jon T. Futagawa                                            
 
Name:     Jon T. Futagawa                                                  
 
Title:       Vice
President                                                      
 
                                                                         
 



CHAR1\1218470v7
CREDIT AGREEMENT
MATSON NAVIGATION COMPANY, INC.


 
 
 

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A.,
 
as a Lender and L/C Issuer
 
By:          /s/ Gordon H. Gray                                             
 
Name:    Gordon H. Gray                                                    
 
Title:      Senior Vice President                                          
 



CHAR1\1218470v7
CREDIT AGREEMENT
MATSON NAVIGATION COMPANY, INC.


 
 
 

--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
                        By:          /s/ Gavin S.
Holles                                             
 
Name:     Gavin S. Holles                                                   
 
Title:       Managing Director                                             
 
                                                                           
 



CHAR1\1218470v7
CREDIT AGREEMENT
MATSON NAVIGATION COMPANY, INC.


 
 
 

--------------------------------------------------------------------------------

 

 
DNB NOR ASA BANK,
 
as a Lender
 
By:           /s/ Giacomo Landi                                              
 
Name:      Giacomo Landi                                                    
 
Title:        Senior Vice President                                         
 



CHAR1\1218470v7
CREDIT AGREEMENT
MATSON NAVIGATION COMPANY, INC.


 
 
 

--------------------------------------------------------------------------------

 

 
AMERICAN SAVINGS BANK, F.S.B.
 
as a Lender
 
By:           /s/ Larry
Ishii                                                             
 
Name:      Larry S.
Ishii                                                               
 
Title:        First Vice President           
                                       
 




CHAR1\1218470v7
CREDIT AGREEMENT
MATSON NAVIGATION COMPANY, INC.


 
 
 

--------------------------------------------------------------------------------

 

 
BANK OF HAWAII,
 
as a Lender
 
By:         /s/ Edward
Chin                                                        
 
Name:    Edward
Chin                                                              
 
Title:      Vice President                                                     
      
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
 
By:           /s/
Blake Malia                                                       
 
Name:      Blake
Malia                                                             
 
Title:        Vice President        
                                                


CHAR1\1218470v7
CREDIT AGREEMENT
MATSON NAVIGATION COMPANY, INC.


 
 
 

--------------------------------------------------------------------------------

 
